     Case 1:20-cv-00171-RGA Document 3 Filed 03/30/20 Page 1 of 1 PageID #: 22


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE

SHIVA STEIN,                                     )
                                                 )
                      Plaintiff,                 )
v.                                               ) Case No. 1:20-cv-00171-RGA
                                                 )
CSS INDUSTRIES, INC., REBECCA C.                 )
MATTHIAS, PHILIP R. BROENNIMAN,                  )
STEPHEN P. CRANE, ELAM M. HITCHNER,              )
III, MELISSA LUDWIG, HARRY J.                    )
MULLANY, III, CHRISTOPHER J.                     )
MUNYAN, WILLIAM RULON-MILLER, and                )
DAVID SILVER,                                    )
                                                 )
                      Defendants.                )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) without prejudice. Defendants

have filed neither an answer nor a motion for summary judgment in the Action.

Dated: March 30, 2020                             RIGRODSKY & LONG, P.A.

                                            By: /s/ Brian D. Long
                                                Brian D. Long (#4347)
OF COUNSEL:                                     Gina M. Serra (#5387)
                                                300 Delaware Avenue, Suite 1220
WOLF HALDENSTEIN ADLER                          Wilmington, DE 19801
FREEMAN & HERZ LLP                              Telephone: (302) 295-5310
Gloria Kui Melwani                              Facsimile: (302) 654-7530
270 Madison Avenue                              Email: bdl@rl-legal.com
New York, NY 10016                              Email: gms@rl-legal.com
Telephone: (212) 545-4600
Facsimile: (212) 686-0114                         Attorneys for Plaintiff
Email: melwani@whafh.com
